Citation Nr: 1736948	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-41 396	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disorder, including as due to exposure to herbicides.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a soft tissue sarcoma, including as due to exposure to herbicides.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gouty arthritis of various joints, including as due to exposure to herbicides.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy, including as due to exposure to herbicides.

5.  Entitlement to service connection for porphyria cutanea tarda, including as due to exposure to herbicides.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a skin disorder, including as due to exposure to herbicides and/or as due to exposure to contaminated water at Camp Lejeune.

8.  Entitlement to an initial compensable disability evaluation for the service-connected syncope.

9.  Entitlement to a disability evaluation in excess of 30 percent for the service-connected right knee disability, status post total knee replacement (exclusive of the period from January 16, 2012 to February 28, 2013, during which time a total (100 percent) disability rating was in effect).

10.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected left knee disability.

11.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability.

12.  Entitlement to a separate evaluation for neurological manifestations of the lumbar spine disability.

13.  Entitlement to a disability evaluation in excess of 30 percent for the service-connected allergic rhinitis.

14.  Entitlement to a disability evaluation in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD).

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).

16.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).

17.  Entitlement to specially adapted housing or special home adaptation grant.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Marine Corps from November 1968 to April 1970, including 11 months in Viet Nam.  He subsequently served on active duty in the United States Army from March 1973 to May 1979. 

This case comes before the Board of Veterans' Appeals (Board) from appeal from various rating decisions issued by the Department of Veterans Affairs (VA) between April 2009 and July 2015.  The case was certified to the Board by the Regional Office (RO) in Winston-Salem, North Carolina.  

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C.A. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals"). 

The Board notes that the Roanoke RO issued a rating decision, in September 2010, in which the Veteran's request to reopen his claims of entitlement to service connection for soft tissue sarcoma, chloracne and gout, including as due to exposure to herbicides, was denied on the basis that new and material evidence had not been presented.  The Veteran was notified of this rating decision in September 2010.  No response was received from the Veteran and thus the chloracne claim is not on appeal.  However, as the soft tissue sarcoma and gout/gouty arthritis claims were addressed in a Statement of the Case issued in July 2009, and in a substantive appeal received in July 2009, those two issues are on appeal.  

Turning to the increased rating claims, the Board must determine whether there is any other basis upon which an increased evaluation may be assignable.  Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  In rating spinal disabilities, any associated objective neurologic abnormalities are to be rated separately. 68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

In addition, because a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher rating, the Board must also adjudicate whether a TDIU is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Furthermore, in light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider whether the appellant is entitled to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).  Therefore the claims on appeal in this case are as listed on the title page.

Additional records, including lay statements from the Veteran and his relatives, as well as VA and private medical treatment records and the reports of VA medical examinations, were associated with the record after the issuance of the pertinent SOCs and SSOCs.  However, in August 2016, the Veteran submitted a written waiver of AOJ consideration of these records.  38 C.F.R. § 20.1304(c).  In addition, the Veteran's attorney submitted additional medical evidence/opinions in November 2016; the attorney also submitted a written waiver of AOJ consideration of these records.  Therefore the Board may properly consider such newly received evidence.  Thus, the Board finds that there is no prejudice to the Veteran in the Board reviewing said records.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for a skin disorder, the issues of entitlement to increased evaluations for the service-connected syncope and left knee disabilities and entitlement to specially adapted housing or special home adaptation grant are addressed in the REMAND portion of the decision below and those matters are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam from May 1969 to April 1070, and he is presumed to have been exposed to herbicides in service.

2.  The appellant has never had, been diagnosed with, or been treated for, any soft tissue sarcoma or peripheral neuropathy.

3.  A July 1995 rating decision denied service connection for a left shoulder disorder; that denial was confirmed and continued in a rating decision issued in August 1995.  The Veteran did not appeal the August 1995 rating decision nor did he submit new and material evidence within the one-year appeal period of that decision, and it became final. 

4.  A July 1995 rating decision denied service connection for a soft tissue sarcoma; that denial was confirmed and continued in a rating decision issued in August 1995.  A January 2004 rating decision denied the reopening of the claim for service connection for a soft tissue sarcoma, but the Veteran did not appeal that January 2004 rating decision nor did he submit new and material evidence within the one-year appeal period of that decision, and it became final.

5.  A July 1995 rating decision denied service connection for gouty arthritis; that denial was confirmed and continued in a rating decision issued in August 1995.  The Veteran did not appeal the August 1995 rating decision nor did he submit new and material evidence within the one-year appeal period of that decision, and it became final.

6.  A July 1995 rating decision denied service connection for peripheral neuropathy; that denial was confirmed and continued in a rating decision issued in August 1995.  The Veteran did not appeal the August 1995 rating decision nor did he submit new and material evidence within the one-year appeal period of that decision, and it became final.

7.  The evidence submitted since the August 1995 rating decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claims for service connection for a left shoulder disorder, gouty arthritis or peripheral neuropathy. 

8.  The evidence submitted since the January 2004 rating decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim for service connection for a soft tissue sarcoma. 

9.  The appellant has never had, been diagnosed with, or been treated for, porphyria cutanea tarda.

10.  Resolving reasonable doubt in favor of the appellant, his currently diagnosed sleep apnea is at least as likely as not related to his service-connected posttraumatic stress disorder (PTSD) and/or his service-connected allergic rhinitis with sinusitis.

11.  The appellant underwent a right total knee replacement on January 16, 2013; he was rated as 100 percent disabled from that date until March 1, 2014, when a 30 percent evaluation was assigned.

12.  Since March 1, 2014, the appellant's status post right total knee replacement (previously rated as degenerative joint disease of the right knee) has not been manifested by ankylosis of the right knee.

13.  Since March 1, 2014, the appellant's status post right total knee replacement (previously rated as degenerative joint disease of the right knee) has not been manifested by extension limited to 30 degrees or more.

14.  Since March 1, 2014, the appellant's status post right total knee replacement (previously rated as degenerative joint disease of the right knee) has not been manifested by nonunion of the tibia and fibula with loose motion requiring brace.

15.  Throughout this appeal, the appellant has not demonstrated ankylosis of the thoracolumbar spine, nor has he demonstrated forward flexion limited to 30 degrees. 

16.  Throughout this appeal, the appellant has not demonstrated incapacitating episodes related to his service-connected lumbar spine disability that lasted a total of at least four weeks but less than six weeks during any 12-month period. 

17.  Throughout this appeal, the appellant's lumbar spine disability has been manifested by any radiculopathy that resulted in disability analogous to moderate incomplete paralysis of the sciatic nerve in the right leg; moderately severe incomplete paralysis has not been shown.

18.  Throughout this appeal, the appellant's lumbar spine disability has been manifested by any radiculopathy that resulted in disability analogous to moderate incomplete paralysis of the sciatic nerve in the left leg; moderately severe incomplete paralysis has not been shown.

19.  The appellant has not had radical sinus surgery with chronic osteomyelitis, nor has he had repeated surgeries.

20.  Since January 24, 2012, the appellant's psychiatric disability has been manifested by symptoms such as hypervigilance, social isolation, feelings of detachment or estrangement from others, anxiety, defensiveness when criticized, difficulty sleeping, nightmares, depression, low frustration level, irritability, problems with anger management, difficulty with memory and concentration, difficulty in adapting to stressful circumstances (including work or a worklike setting) and an inability to establish and maintain effective relationships.

21.  Since January 24, 2012, the appellant's psychiatric disability is not shown to have caused him to experience total occupational and social impairment.

22.  Since January 24, 2012, the appellant's service-connected PTSD has been of such nature and severity as to prevent him from obtaining and retaining substantially gainful employment.

23.  Since January 24, 2012, the appellant has been assigned TDIU for his PTSD and he has also had an additional 60 percent evaluation for his other service-connected disabilities.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision denying service connection for a left shoulder disorder, gouty arthritis of various joints and peripheral neuropathy is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2016).

2.  New and material evidence has not been presented since the August 1995 rating decision that denied service connection for a left shoulder disorder, gouty arthritis and peripheral neuropathy was issued; thus, none of those three claims is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The January 2004 rating decision denying service connection for a soft tissue sarcoma is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2016).

4.  New and material evidence has not been presented since the January 2004 rating decision that denied reopening of the claim for service connection for a soft tissue sarcoma was issued; thus, that claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

5.  The criteria for service connection for a porphyria cutanea tarda have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

6.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

7.  The criteria for a disability evaluation in excess of 30 percent for the service-connected right knee disability status post total knee replacement have not been met since March 1, 2014.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, Part 4, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5055 (2016).

8.  The criteria for a disability evaluation in excess of 20 percent have not been met for the orthopedic manifestations of the appellant's lumbar spine disability at any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5010, 5235-5243 (2016). 

9.  A separate evaluation is warranted for the moderate right lower extremity sciatica which is due to the service-connected lumbar spine disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 4.14, 4.25, 4.71a, Diagnostic Code 8520; Esteban v. Brown, 6 Vet. App. 259 (1994) (2010).

10.  A separate evaluation is warranted for the moderate left lower extremity sciatica which is due to the service-connected lumbar spine disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 4.14, 4.25, 4.71a, Diagnostic Code 8520; Esteban v. Brown, 6 Vet. App. 259 (1994) (2010).

11.  The criteria for an evaluation in excess of 30 percent have not been met for the appellant's allergic rhinitis with sinusitis disability at any time.  38 U.S.C.A. §§ 155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6513 (2016). 

12.  The criteria for a disability evaluation in excess of 70 percent rating for the service-connected PTSD have not been met at any time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

13.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a TDIU based solely on PTSD were met as of January 24, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).  

14.  The criteria for special monthly compensation at the housebound rate were met as of January 24, 2012.  38 U.S.C.A. § 1114(s), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains that he is entitled to service connection for a left shoulder disorder, a soft tissue sarcoma, gouty arthritis of various joints, peripheral neuropathy, porphyria cutanea tarda and sleep apnea.  He also contends that he is entitled to increased evaluations for his service-connected right knee, lumbar spine, allergic rhinitis and posttraumatic stress disorder (PTSD) disabilities.  He has submitted numerous written statements to support these contentions.

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The duty to notify has been met in this case.  See VA letters to the Veteran dated in June 2008, May 2009, June 2010, May 2012, March 2014, and August 2014.  Letters to the appellant from VA, dated in June 2008, May 2009, June 2010, May 2012, and March 2014, contained the information required by holding of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the Board also notes that the appellant has been represented by an attorney during this appeal.  Representation by counsel does not alleviate VA's obligation to provide compliant notice; however, that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.  An attorney is presumed to know the law and has a duty to communicate about the law to his client.  Overton v. Nicholson, 20 Vet. App. 427, 438-439 (2006).  Finally, the United States Court of Appeals for the Federal Circuit has held that absent extraordinary circumstances, it is appropriate for the Board and the Court to address only those procedural arguments specifically raised by a veteran.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this case, neither the Veteran nor his attorney has alleged any prejudice with regard to notice.  

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c)(d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  VA and private medical treatment records have been associated with the claims file and reviewed, as well as private physician statements and lay written statements.  Moreover, the appellant and his attorney have not indicated there is any outstanding evidence relevant to any one of the claims on appeal.

The appellant was afforded VA examinations for his allergic rhinitis, PTSD and thoracolumbar spine in August 2013.  He was afforded a right knee examination in June 2014.  In July 2015, a VA physician performed a medical record review related to peripheral neuropathy.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The August 2013 medical examinations and the June 2014 VA medical examination, as well as the July 2015 medical records review, were rendered by medical professionals, and the associated reports reflect review of the appellant's prior medical records.  The reports include descriptions of the history and symptoms for the claimed pathology and demonstrate objective evaluations.  The medical personnel were able to assess the nature, onset date, etiology, extent and severity of the appellant's claimed pathology. 

The Board finds that the medical opinions and medical examination/review reports are sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown any one of the various reports was in any way incorrectly prepared or that the VA medical personnel failed to address the clinical significance of the appellant's relevant condition(s).  As a result, the Board finds that additional development by way of another examination or medical opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate clinical examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The appellant has not been provided a VA examination regarding his claim of entitlement to service connection for sleep apnea.  However, in light of the Board's grant of service connection for sleep apnea in the decision below, the duty to assist has been satisfied and no examination is needed.

Turning to the porphyria cutanea tarda claim, the Court has held that a VA examination is not needed in every case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In that case, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon at 83.  In this case, as will be discussed below, there is no competent and credible evidence that the appellant has ever had porphyria cutanea tarda.  Instead, inservice and post-service medical treatment records are absent of any complaints, treatment or diagnosis of this condition.  The appellant's conclusory and generalized statements that he has porphyria cutanea tarda do not meet the low threshold of an "indication" that a claimed disability is due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  

With respect to the appellant's attempt to reopen his claims for service connection for a left shoulder disorder, a soft tissue sarcoma and gouty arthritis of multiple joints, VA is not required to provide the Veteran with an examination prior to determining whether or not new and material evidence has been received to reopen a previously denied claim.  In the decision below, the Board finds that new and material evidence has not been submitted to reopen any one of these three claims.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the duty to obtain a VA examination and opinion for these claims has not been triggered. 

The Board is granting the claims for TDIU and SMC.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist in relation to these two claims was harmless and will not be further discussed.  

In light of the foregoing, nothing more is required.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  A veteran prevails in either event.  However, if the weight of the evidence is against a veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is a large amount of evidence in this case, consisting of both medical records and lay statements submitted by the appellant.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

A. New and Material Evidence Claims

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

In a rating decision issued in July 1995, the Winston-Salem RO denied, in pertinent part, the appellant's claims of entitlement to service connection for a left shoulder disorder, a soft tissue sarcoma, gout of multiple joints and peripheral neuropathy.  These claims were denied on the basis that the claimed left shoulder disorder and the gout of multiple joints had not been treated during service.  The soft tissue sarcoma and peripheral neuropathy claims were denied because no evidence had been submitted to show that the appellant had these conditions due to his exposure to herbicides while he was in service.  In August 1995, the denials were confirmed and continued on the ground that the appellant had not demonstrated any nexus to service or to herbicide exposure.  In addition, it was again noted that the appellant did not have a soft tissue sarcoma.  

A finally adjudicated claim is an action which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.160(d), 20.302, 20.1103.  In this case, the appellant was notified of the denials the same month that each rating decision was issued but he did not initiate an appeal of either rating decision and each rating decision became final.  Furthermore, the appellant did not submit any statements relevant to any one of these claims within one year of either the July 1995 rating decision or the August 1995 which would render said rating decisions non-final for VA purposes under 38 C.F.R. § 3.156 (b).  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011).  

Subsequently, a January 2004 rating decision denied the reopening of the claim of entitlement to service connection for a soft tissue sarcoma, but the Veteran did not appeal that January 2004 rating decision nor did he submit new and material evidence within the one-year appeal period of that decision, and it became final.

The claims of service connection for a left shoulder disorder, a soft tissue sarcoma, gouty arthritis of multiple joints and peripheral neuropathy, including as due to herbicide exposure, may be reopened only if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the appellant's application to reopen a claim of service connection for a left shoulder disorder, gouty arthritis and peripheral neuropathy, including as due to herbicide exposure, the evidence before VA at the time of the prior final rating decisions of July 1995, and August 1995, consisted of the appellant's service medical treatment records, his post-service VA treatment records, private medical treatment records and the appellant's lay statements.  

The evidence received since August 1995 includes additional post-service VA and private medical treatment records, the reports of VA medical examinations, third party lay statements and the appellant's lay statements.  None of this evidence indicates that the appellant has ever been diagnosed with peripheral neuropathy.  For example, the appellant was afforded a VA medical record review for that condition in July 2015, and the reviewing physician stated that peripheral neuropathy was not identified and that the evidence of record revealed no complaints, symptoms or diagnoses that may be related to peripheral neuropathy.  Review of VA treatment records dated between 1989 and 2016 also does not reveal any diagnosis of or treatment for peripheral neuropathy.  In addition, none of this evidence demonstrates that there is an etiological relationship between the appellant's current left shoulder bursitis and active service, including as due to exposure to herbicides.  For example, a review of the appellant's VA and private treatment records document a diagnosis of left shoulder bursitis in July 2014, but no chronic left shoulder disorder has been identified prior to that time and there is no evidence of any etiological nexus between any incident of service, including exposure to herbicides, and the development of left shoulder bursitis many years after service.  Likewise, review of the appellant's VA and private treatment records dated between 1989 and 2016 does not reveal any evidence of any etiological nexus between any incident of service, including exposure to herbicides, and the development of gouty arthritis in various joints many years after service

With respect to the appellant's application to reopen a claim of service connection for a soft tissue sarcoma, including as due to exposure to herbicides, the evidence of record does not show that the appellant has ever been diagnosed with any soft tissue sarcoma.  Neither the evidence of record at the time of the January 2004 rating decision nor any of the evidence received since that time demonstrates the existence of any soft tissue sarcoma at any time during any period of active service or at any time since the appellant's final discharge from service in May 1979. 

In this case, there is no reasonable possibility that any newly received evidence would enable rather than preclude the reopening of any one of the appellant's claims of entitlement to service connection for a left shoulder disorder, a soft tissue sarcoma, gouty arthritis of multiple joints and/or peripheral neuropathy, including as due to exposure to herbicides.  Shade v. Shinseki, 24 Vet. App 110 (2010).  Unlike in Shade, there is no evidence in this case - either previously considered in relation to the July 1995, August 1995 and January 2004 denials or received since those decisions became final - which demonstrates that any one of these four claimed conditions is related to active service or any incident of service, including exposure to herbicides.  Furthermore, in relation to the soft tissue sarcoma and peripheral neuropathy claims, in the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).

In summary, as new and material evidence has not been received, the previously denied claims of entitlement to service connection for a left shoulder disorder, a soft tissue sarcoma, gouty arthritis of multiple joints and peripheral neuropathy, including as due to exposure to herbicides, are not reopened. 

B. Service connection claims

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant contends that he is entitled to service connection for porphyria cutanea tarda.  He maintains that he has this condition due to his exposure to Agent Orange while serving in Vietnam.  The appellant also contends that he is entitled to service connection for sleep apnea.

1. Porphyria cutanea tarda

The evidence of record documents that the appellant served in the Republic of Vietnam from May 1969 to April 1970.  Therefore, he is presumed to have been exposed to herbicide agents during that service.  

If a veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including porphyria cutanea tarda, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

While the appellant served in Vietnam and is presumed to have been exposed to herbicidal agents, review of the evidence of record does not reveal that he has ever been diagnosed with or treated for porphyria cutanea tarda.  The appellant's service medical records include no mention of any complaints, signs, symptoms, diagnosis or treatment for porphyria cutanea tarda.  The same holds true for the appellant's post-service private and VA medical treatment records.

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In this case, nothing in the evidence of record indicates that any porphyria cutanea tarda existed at any time during the appeal period.  Therefore the appellant does not have porphyria cutanea tarda.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).

None of the medical evidence of record establishes that the appellant had porphyria cutanea tarda at any point during the pendency of the claim.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  As there is no evidence of porphyria cutanea tarda, service connection is not warranted. 

2. Sleep apnea

Review of the appellant's VA treatment records reveals that he has been diagnosed with sleep apnea.  A September 2013 neurology procedure note indicated that sleep apnea might be a clinical issue.  In May 2014, he was noted to have inadequate sleep hygiene and he was scheduled for testing.  A July 2014 sleep study yielded a diagnosis of obstructive sleep apnea (OSA).

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a)(b).

The evidence of record includes a private medical opinion, dated in October 2016, that was submitted by the appellant's attorney in November 2016.  The physician stated that research has shown that PTSD and other psychiatric disorders are commonly associated with OSA.  The doctor also indicated that patients with perennial allergic rhinitis have a greater risk of developing OSA.  He further stated that the opiate medication prescribed for the appellant's service-connected back and knee disabilities was a recognized respiratory depressant that caused awake ventilary responses to hypercania and hypoxia.  Based on an interview of the appellant, along with a review of the appellant's medical treatment records, the private physician concluded that the appellant's service-connected PTSD and allergic rhinitis more likely than not aided in the development of his OSA.  The doctor also opined that the appellant's narcotic pain medication also more likely than not aided in the development of his OSA.  Furthermore, the physician opined that these service-connected disabilities and treatment thereof aggravated the appellant's OSA.

The question for the Board is whether the appellant's currently diagnosed sleep apnea is caused or aggravated by service-connected disability.  Resolving reasonable doubt in favor of the appellant, his currently diagnosed sleep apnea is at least as likely as not related to his service- connected PTSD and/or allergic rhinitis with sinusitis, as well as the use of narcotic pain medication to treat the service-connected low back and bilateral knee disabilities.  Therefore, service connection for sleep apnea is warranted.  

C. Increased rating claims

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

1. Orthopedic disabilities

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1997).

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

However, the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment). 

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion. 

a. Right knee

Review of the evidence of record reveals that the appellant underwent a total knee replacement on his service-connected right knee on January 16, 2013.  Under Diagnostic Code 5055 (knee replacement (prosthesis)), 100 percent evaluation is warranted for 1 year following the implantation of a prosthesis.  Thereafter, the minimum rating is 30 percent.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  If there are intermediate degrees of residual weakness, pain or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to Diagnostic Codes 5256, 5261, or 5262.

Under Diagnostic Code 5256, ankylosis of the knee joint will warrant a 30, 40, 50 or 60 percent evaluation depending on the degree of extension or flexion at which the affected knee joint is ankylosed.

Under Diagnostic Code 5261, limitation of extension of the leg to 30 degrees warrants a 40 percent rating.  The maximum 50 percent rating requires extension that is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, a 40 percent rating is provided for nonunion of the tibia or fibula, with loose motion, requiring a brace.  Diagnostic Code 5256 provides ratings based on ankylosis of the knee.  This is the maximum rating under this Diagnostic Code.

The standard range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

The appellant was assigned a 100 percent rating for his right total knee replacement from January 16, 2013 through February 28, 2014.  Thus, the 100 percent evaluation was assigned for 13 months following prosthetic replacement of the knee joint from the date of surgery, January 16, 2013, as directed by Diagnostic Code 5055.  The appellant was thereafter assigned a 30 percent evaluation effective from March 1, 2014 onward.  The Veteran claims that his service-connected right knee disability warrants a rating in excess of 30 percent following his January 2013 total knee replacement.

The appellant was afforded a VA knee examination in June 2014; the examiner reviewed the appellant's claims file.  The appellant reported right knee limitation of motion, pain and a need for a cane.  He did not report any flare-ups relating to his right knee.  On physical examination, there was a 17 centimeter well healed scar consider with the total knee replacement procedure.  The appellant demonstrated 110 degrees of right knee flexion with pain at the endpoint.  He also exhibited right knee extension to five degrees, with pain at the endpoint.  After repetitive testing, the appellant again demonstrated right knee range of motion from five degrees to 110 degrees.  Muscle strength was normal.  There was no right knee instability or patellar subluxation or dislocation.  The examiner noted that the surgical scar associated with the right total knee replacement was not tender or painful or unstable and that the scar was less than six inches (39 square centimeters) in area.  The examiner noted that the appellant used a cane on a regular basis.  The examiner stated that there was no deformity, malalignment, drainage, edema, redness, heat, spasms, fatigue, lack of endurance, weakness, atrophy, incoordination, instability or abnormal weightbearing.

Review of the appellant's VA medical treatment records dated from March 1, 2014 onward does not reveals any complaints or findings demonstrating the presence of residuals involving severe painful motion or weakness in the surgically repaired right knee.  Therefore, a 60 percent evaluation is not warranted under Diagnostic Code 5055.  

In addition, the appellant's status post right total knee replacement has not been manifested by ankylosis of the right knee.  This is because he demonstrated a range of motion from 5 to 110 degrees during his June 2014 VA examination and there are no findings of ankylosis in his VA treatment records dated after February 28, 2014.  Therefore, Diagnostic Code 5256 is not for application.  Furthermore, extension of the right knee limited to 30 degrees or more has not been shown since March 1, 2014.  Therefore, Diagnostic Code 5261 is not for application.  Finally, nonunion of the tibia and fibula with loose motion requiring brace has not been shown to exist at any time since February 28, 2014.  Therefore, Diagnostic Code 5262 is not for application.  Thus, an evaluation in excess of 30 percent for the right knee disability is not warranted.

Pursuant to the Court's ruling in Esteban v. Brown, 6 Vet. App. 259 (1994), the Board has also considered whether a separate evaluation would be warranted for the surgical scarring on the appellant's right knee.  No ratable manifestations, such as tenderness to palpation, have been associated with the right knee scar and the total area affected by the scarring of the right knees is less than six square inches.  See Diagnostic Codes 7802 to 7805.  Thus, a separate compensable evaluation is not warranted for the surgical scarring of the right knee.  

b. Lumbar spine

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  68 Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2)).  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately.  68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).  In this case, the matter of entitlement to separate ratings for radiculopathy in the lower extremities is addressed in the decision below.

The appellant was afforded a VA examination in August 2013; the examiner reviewed the appellant's medical history and records.  After examining the appellant, the examiner rendered diagnoses of degenerative disc disease (DDD) and intervertebral disc syndrome (IVDS) of the lumbar spine and provided the date of diagnosis as August 8, 2013.  The examiner noted that the appellant reported experiencing flare-ups and described the impact of them as limiting him in his bending, stooping and prolonged standing.  At worst, the appellant exhibited flexion of the thoracolumbar spine to 55 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right rotation to 20 degrees; and left rotation to 20 degrees.  The appellant was unable to perform repetitive-use testing due to back pain and his combined range of motion at worst was 155 degrees.  The examiner found function impairment after repetitive use to include less movement than normal, weakened movement and pain on movement.  On physical examination, the examiner noted localized tenderness or pain to palpitation for joints and/or soft tissue of the thoracolumbar spine.  The appellant had guarding or muscle spasms that resulted in an abnormal gait.  Muscle strength was normal.  Reflexes were normal.  There was no evidence of any muscle atrophy.  Sensory testing was normal.  With regards to his IVDS, the examiner stated that the appellant had had incapacitating episodes for at least one week but less than two weeks during the prior 12 months.  The examiner noted that the appellant used a cane on a constant basis for his knee problems.  The examiner found no other pertinent or remaining effective function on extremities.  The examiner opined that the appellant's IVDS was a progression of the previous diagnosis of degenerative joint disease (DJD) and noted that, when lumbar spine DJD is deteriorating or worsening, bone vertebral growth tends to impinge and narrow the neural foraminae.  

The diagnostic codes for rating diseases and injuries of the spine are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  (Intervertebral disc syndrome will be rated under the general rating formula for the spine or under a formula for disc syndrome based on incapacitating episodes.)  Id.  The appellant is currently assigned a 20 percent evaluation pursuant to Diagnostic Code 5242, degenerative arthritis.  The appellant contends that he is entitled to a higher evaluation.

A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine. 

Examining the evidence summarized above, and giving due consideration to the provisions regarding painful motion under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board finds that an evaluation in excess of the currently assigned 20 percent is not warranted.  In order for an evaluation in excess of 20 percent to be awarded on the basis of limitation of motion under Diagnostic Codes 5235 to 5242, the appellant would have to demonstrate forward flexion limited to 30 degrees or less; there is no clinical evidence of any such limitation of motion of the thoracolumbar spine.  Nor is there any clinical evidence that the appellant has any ankylosis, whether favorable or unfavorable, of the thoracolumbar spine. 

Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. § 4.7 , 4.10 and 4.40, the medical evidence of record shows that the appellant's orthopedic lumbar symptomatology does not approximate the schedular criteria for an evaluation in excess of 20 percent.  The pain and functional limitations caused by the lumbar spine disorder are contemplated in the evaluation for the orthopedic symptomatology of the lumbar spine that is represented by the current 20 percent rating.

Alternatively, the Board has also considered the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under that formula, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  

A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

However, review of the medical evidence of record, including VA and private medical treatment records, does not reveals that the appellant has had incapacitating episodes having a total duration of at least two weeks but less than four weeks during any 12 month period.  As stated by the August 2013 VA examiner, the appellant had had incapacitating episodes for at least one week but less than two weeks in the previous 12 months.  As such, a rating in excess of 20 percent is not warranted under the provisions of Diagnostic Code 5243.  

c. Other considerations

i. 38 C.F.R. §§ 4.40, 4.45, 4.59

Another factor to consider is the degree of pain experienced by the claimant.  The appellant has complained of constant pain in his right knee as well as low back pain.  He has also reported that these disabilities have affected his ability to walk. 

With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described his subjective complaints of pain and weakness and objective medical evidence has indicated that the appellant sought treatment for his low back and right knee pain.  Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of record shows that the appellant's right knee and low back orthopedic symptomatology does not approximate the schedular criteria for any evaluation in excess of the currently assigned evaluations.  The pain and functional limitations caused by his right knee and lumbar spine disabilities are contemplated in the evaluation for the orthopedic symptomatology that is represented by the current disability evaluations.  Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for the service-connected right knee status post total knee replacement at all times within the appeal period and the evidence is against an initial evaluation in excess of 10 percent for the orthopedic manifestations of the lumbar spine disability at all times within the appeal period.  

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), the Board is required to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the appellant has as a result of his service-connected right knee and low back disabilities, but the disability evaluations currently in effect contemplate these orthopedic limitations, as discussed above. 

ii. Separate evaluation for neurologic manifestations of the lumbar spine disability

Review of the evidence of record reveals that the appellant underwent a VA medical examination in December 2011.  The examiner stated that the appellant did not have intervertebral disc syndrome.  The examiner also stated that the appellant did not have any neurological symptomatology associated with his lumbar spine disability.  

As previously noted, the appellant was afforded a VA medical examination in August 2013; the examiner reviewed the appellant's medical history and records.  After examining the appellant, the examining physician rendered a diagnosed of intervertebral disc syndrome and provided the date of diagnosis as August 8, 2013.  The examiner noted the presence of radicular symptoms of moderate paresthesia and moderate numbness of the lower extremities.  The examined stated that the sensory examination was decreased in each lower extremity in the L5 distribution.  The examiner stated that there were no bladder or bowel problems associated with the lumbar radiculopathy.  The examiner identified the sciatic nerve as the affected nerve in the right and left legs.

Under Diagnostic Code 8520, a 20 percent evaluation is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned if the incomplete paralysis is severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve results in the foot dangling and dropping, with no active movement possible of the muscles below the knee, with flexion of the knee weakened or lost.  The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).

Based on the medical evidence of record, the Board finds that the appellant's lumbar spine disability includes neurological manifestations - namely sciatic nerve radiculopathy into each lower extremity.  Thus, the Board finds that since August 2013, the appellant's lower extremity radiculopathy symptomatology more closely approximates the criteria for a 20 percent rating for each lower extremity.  However, a higher evaluation is not warranted because moderately severe incomplete sciatic nerve paralysis has not been shown in the medical evidence of record.  Accordingly, the Board finds that the evidence establishes that the neurological manifestations of the appellant's service-connected lumbar spine disability warrants a separate 20 percent rating for the right lower extremity, but no more, beginning August 9, 2013.  The evidence also establishes that the neurological manifestations of the appellant's service-connected lumbar spine disability warrants a separate 20 percent rating for the left lower extremity, but no more, beginning August 9, 2013.

2. Allergic rhinitis

The appellant contends that his sinus disability is more severely disabling than the current 30 percent evaluation reflects.

The appellant's service-connected allergic rhinitis with sinusitis has been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6513 of the VA Rating Schedule, chronic maxillary sinusitis.  According to the General Rating Formula for Sinusitis, a 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note which follows these provisions indicates that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Diagnostic Codes 6510-6514.

Review of the appellant's VA medical treatment records does not reveal any report of the appellant having undergone any sinus surgery or that any chronic osteomyelitis was present.  Likewise, review of the private medical treatment records does not reveal any report of the appellant having undergone any sinus surgery or that any chronic osteomyelitis was present.

The appellant was afforded a VA sinus examination in August 2013; the examiner reviewed the appellant's medical history and medical records.  The examiner rendered a diagnosis of allergic rhinitis and chronic sinusitis that was detected only by imaging studies.  The VA examiner noted that the appellant had not had any sinus surgery.  The examiner found no evidence of a larynx or pharynx condition, deviated septum, tumors or neoplasms or any other pertinent physical findings on examination.  The examiner also found no functional impact of the appellant's condition on his ability to work.  The examiner concluded that there is no change in diagnosis for his allergic rhinitis with sinusitis, and that the condition remains active.  

Based on the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted at any time during this appeal.  With respect to the 50 percent criteria, the August 2013 examination report indicates that the appellant has never had sinus surgery and therefore he has not experienced radial surgery with chronic osteomyelitis.  Nor does the medical evidence of record indicate that the appellant has suffered from near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  While the medical evidence of record reflects that the appellant has provided information concerning headaches on occasion as well as a nasal discharge, crusting has not been clinically noted.  Furthermore, the medical evidence of record does not reflect repeated surgeries - in fact, no surgery is of record - and there is no clinical evidence of purulent discharge or crusting after repeated surgeries.  Therefore, the criteria for a 50 percent rating is not satisfied.  

Hence, the evidence supports no more than a schedular rating of 30 percent for the appellant's service-connected allergic rhinitis with sinusitis.  The Rating Schedule does not provide a basis for an increased evaluation for that disability, given the physical findings in this case.  The preponderance of the evidence is against the claim for a rating in excess of 20 percent for the sinusitis disability.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to an increased rating for allergic rhinitis with sinusitis must be denied.

3. PTSD

The appellant is currently assigned a 70 percent evaluation for his service-connected PTSD.  The 70 percent evaluation is effective from January 24, 2012.  The appellant contends that he is entitled to a higher evaluation for his PTSD.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The current regulations state that, under the General Rating Formula for Mental Disorders, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION, OF THE AMERICAN PSYCHIATRIC ASSOCIATION (DSM-IV).  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  While GAF scores are probative of a veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they should not be relied upon as the sole basis for an increased disability evaluation.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated FIFTH EDITION (DSM-5).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  As the RO certified the Veteran's appeal to the Board on August 1, 2014, the PTSD claim is governed by the DSM-4.  See 79 Fed. Reg. 45094 (Aug. 4, 2014). 

The pertinent evidence of record includes VA treatment records and various VA examination reports, as well as private psychologist's report.  VA treatment records include a January 2012 treatment record indicating that the appellant was working at a local university as a custodian.  

The Veteran was afforded a VA psychiatric examination in August 2013; the examiner reviewed the appellant's psychiatric history and medical records.  The examiner rendered a diagnosis of PTSD.  The examiner characterized the appellant's level of occupational and social impairment as reflecting an occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner found no evidence of any other mental disorder or traumatic brain injury (TBI).  The appellant reported experiencing PTSD symptoms such as insomnia, sleep disturbances, troubled dreams, recurrent flashbacks, avoidance of media information, social avoidance and increased anger.  The examiner found no evidence of violent, psychotic, manic, hypomanic, obsessive or compulsive behavior by the appellant.  The examiner also noted symptoms of increased isolation, anxiety, suspiciousness, chronic sleep impairment, irritability and outbursts of non-violent anger along with difficulty in establishing and maintaining effective work and social relationship, difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationship.  The examiner concluded that the appellant would benefit from continued treatment in VA outpatient mental health care.  The examiner opined that the appellant continued to suffer from PTSD and that he was capable of working from a mental health point of view.  However, the examiner also stated that the appellant would not be able to perform a leadership role or executive functions due to his irritability, increased isolation and anger.  

The evidence of record includes a report from a private psychologist dated in August 2016.  After reviewing the appellant's medical treatment records and conducting an evaluation of the appellant, the psychologist stated that the appellant did not report having any problems with personal hygiene.  The psychologist also indicate that the appellant experienced anxiety, suspiciousness, a flattened affect, impaired abstract thinking and disorientation to time or place.  However, the psychologist also stated that the appellant did not experience panic attacks more than once a week; impairment of memory with retention of only highly learned material, while forgetting to complete tasks; memory loss for names of close relatives, own occupation or own name; impaired judgment; gross impairment in thought processes or communication; suicidal ideation; obsessive rituals that interfered with routine activities; impaired impulse control, such as in unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; or intermittent inability to perform activities of daily living.    

Accordingly, the evidence of record supports a finding that the appellant's PTSD has been more manifested by symptomatology which results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating.  The evidence does not demonstrate symptomatology which is more suggestive of total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  None of the contemporaneous records or examination reports reflects the symptomatology associated with a 100 percent evaluation, For example, the appellant has consistently denied having suicidal and homicidal ideations and he has never been found to be a persistent danger to others despite his reports of irritability.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a 100 percent rating for PTSD must be denied.

4. TDIU

VA will grant a total disability rating for individual unemployability (TDIU) when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Advancing age, any impairment caused by conditions that are not service-connected and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the appellant has been granted service connection for PTSD, allergic rhinitis, right and left knee disabilities, a lumbar spine disability and syncope.  The appellant's disability evaluation for the PTSD has been rated as 70 percent disabling since January 24, 2012, and the combined rating since that date (other than the period from January 16, 2013 to February 2014, when it was 100 percent) is 90 percent.  Therefore, the aforementioned TDIU requirement of at least one disability rated 40 percent or more and additional disability to bring the combined rating to 70 percent or more has been met at throughout the appeal period.  The only question remaining is whether there is evidence that the appellant is unable to secure and maintain substantially gainful occupation as the result of his service-connected disabilities.

The appellant has presented statements that he is incapable of working due to his service-connected PTSD.  There is medical evidence of record to indicate that the appellant's capacity for individual employability has been compromised by his service-connected PTSD.  A private psychologist, in an August 2016 report, stated that the appellant has been unable to work due to his PTSD symptoms since January 24, 2012.  There is also medical evidence, namely the August 2013 VA mental examination report of record, that the appellant is capable of employment.  

In this case, further inquiry could certainly be undertaken with a view towards development of the TDIU claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  Here, the Board is of the opinion that this point has been attained.  Therefore, based on the totality of the evidence of record, and giving the benefit of the doubt to the appellant, the Board finds that evidence for and against the appellant's TDIU claim is at least in approximate balance on the question of whether the appellant was precluded from work by the effect of the service-connected PTSD in that it has adversely affected his ability to ability to handle stress, his ability to deal with others and his ability to concentrate or focus in the work setting since January 24, 2012.  As such, the various manifestations of the appellant's service-connected PTSD identified by a private psychologist support the Board's conclusion that the appellant is unemployable due to his service-connected PTSD.  Thus, entitlement to a total evaluation based on individual unemployability due to the service-connected PTSD has been established as of January 24, 2012.

5. SMC

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC). 

Special monthly compensation is payable where a veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  In this case, the Board has awarded the appellant a TDIU based solely due to his PTSD.  The Board finds that although his PTSD is not at 100 percent, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  

Because the appellant has a single service-connected disability rated as total (i.e. his PTSD), and has additional service-connected disabilities that are independently rated at least 60 percent as of January 24, 2012 (i.e. his allergic rhinitis (30%), right and left knee disabilities (31% with bilateral factor), a lumbar spine disability (20%) and syncope (0%)), the criteria for SMC at the housebound rate were met as of January 24, 2012 (the date of entitlement to a 70 percent evaluation for PTSD).  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective January 24, 2012.


ORDER

As new and material evidence has not been received, the previously denied claims of entitlement to service connection for a left shoulder disorder, a soft tissue sarcoma, gouty arthritis of multiple joints and peripheral neuropathy, including as due to exposure to herbicides, are not reopened. 

Service connection for porphyria cutanea tarda is denied.

Service connection for sleep apnea is granted.

A disability evaluation in excess of 30 percent for the right knee disability status post total knee replacement is denied from March 1, 2014 onward.

A disability evaluation in excess of 20 percent for the orthopedic manifestations of the lumbar spine disability is denied.

A separate disability evaluation of 20 percent for the neurological manifestations of the lumbar spine disability in the sciatic nerve of the right leg is granted, subject to the law and regulations governing the award of monetary benefits.

A separate disability evaluation of 10 percent for the neurological manifestations of the lumbar spine disability in the sciatic nerve of the left leg is granted, subject to the law and regulations governing the award of monetary benefits. 

A disability evaluation in excess of 30 percent for the allergic rhinitis with sinusitis is denied.

A disability evaluation in excess of 70 percent for the PTSD is denied.

A total disability rating for individual unemployability due to the service-connected PTSD is granted, effective January 241, 2012, subject to the law and regulations governing the award of monetary benefits.

Special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective January 24, 2012, subject to the law and regulations governing the award of monetary benefits.


REMAND

As an initial matter, the Board notes that the Veteran's service personnel records confirm he was stationed at Camp Lejeune, North Carolina, in 1969.  However, it is unclear whether the Veteran served on active duty for more than 30 consecutive days at Camp Lejeune; if he did, he would be presumed to have been exposed to contaminated drinking water.  See 38 U.S.C.A. § 1710.  In addition, the Veteran is confirmed to have served in Vietnam and therefore he is presumed to have been exposed to herbicidal agents.  In this respect, the Board notes that although the skin disorder claimed by the Veteran are not specifically recognized by VA as residuals of herbicide exposure or exposure to contaminated water at Camp Lejeune pursuant to 38 U.S.C.A. § 1710 and 38 C.F.R. § 17.400, that does not preclude a veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

VA treatment records reflect that the Veteran has been diagnosed with dermatitis.  Therefore, based on the above, the Board finds that a VA dermatology examination is necessary prior to adjudication of the Veteran's skin disorder claim to determine whether he currently suffers from the claimed disorder and, if so, whether it is related to or had its onset in service, to include as due to exposure to herbicidal agents in Vietnam or due to exposure to contaminated drinking water while the Veteran was stationed at Camp Lejeune, North Carolina.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant has appealed the initial rating that was assigned for syncope after service connection was granted.  He is, in effect, asking for a higher rating effective from the date service connection was granted (May 8, 2001).  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  More specifically, the appellant is seeking a compensable rating for his service-connected syncope.  

Review of the evidence of record reveals that the appellant was last afforded a VA examination for syncope in December 2011.  A February 2012 addendum opinion indicated that his right knee degenerative joint disease was at least as likely as not caused and aggravated by syncopal episodes.  The May 2014 supplemental statement of the case (SSOC) states that a VA examination for syncope was conducted in August 2013.  However, while multiple VA examinations were conducted in August 2013, there does not appear to be any report from an examination for syncope.  There is a report stating that the appellant does not have narcolepsy, but there is no information included in that report relating to the frequency or severity of the appellant's syncopal episodes.  In addition, the examiner indicates that pertinent neurological testing was conducted but that the examiner did not have access to the results.  Furthermore, the appellant is now service-connected for OSA and it is unknown whether or not any of the claimed symptomatology for the service-connected syncope is related to the OSA.

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the appellant's last VA examination is stale as it took place more than five-and-a-half years ago.  Because there may have been a significant change in the appellant's condition during the past six years, a new examination is in order.  In addition, all medical records relating to the appellant's neurological status not already of record must be identified, obtained and associated with the claims file.

Similarly, the Board is remanding the Veteran's claim of entitlement to a disability rating in excess of 10 percent for the left knee disability for a new VA examination to determine the current severity of his symptoms.  The Veteran's left knee was last examined in August 2013.  In addition, the August 2013 examiner stated that the Veteran had undergone left knee surgery but there is no record of that surgery in the medical evidence of record.  Thus, an examination is needed to clarify that point.  See 38 C.F.R. §§ 3.326, 3.327 (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Finally, the Board must remand the claim of entitlement to specially adapted housing or special home adaptation grant as this claim is inextricably intertwined with the Veteran's left knee disability claim, which the Board is remanding to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Specifically, if the Veteran's left knee shows more severe symptoms following proper development, including the loss of use of the lower extremity, it would significantly impact the adjudication of his claim of entitlement to specially adapted housing or special home adaptation grant. 

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed. 

2.  Determine the dates the Veteran served at Camp Lejeune.

3.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent VA treatment records.

4.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his attorney must also be informed of the negative results and be given the opportunity to secure the records.

5.  Schedule the Veteran for an examination by a dermatologist.  The claims file and any pertinent evidence that is not contained in the electronic claims file must be made available to and reviewed by the examiner, to include the Veteran's lay statements and assertions.  The VA examiner is asked to determine whether the Veteran has had skin disorder at any time since his August 2014 claim for dermatitis.  For any such skin disorder, an opinion must be provided as to whether each such disorder is at least as likely as not related to or had its onset in service.  In responding to this inquiry, the examiner must acknowledge and discuss the Veteran's statements relating to recurrent skin problems.  The examiner must provide an opinion as to whether any identified skin disorder is related to the Veteran's presumed in-service exposure to herbicides in Vietnam.  If it is determined that the Veteran served at Camp Lejeune for at least 30 days, the examiner must provide an opinion as to whether any identified skin disorder is related to the Veteran's presumed in-service exposure to contaminated water while serving at Camp Lejeune, North Carolina. 

6.  Then, the Veteran should be afforded an examination by a neurologist in order to assess the nature, severity, and extent of the Veteran's service-connected syncope since May 2001.  The claims file and any pertinent evidence that is not contained in the electronic claims file must be made available to and reviewed by the examiner, to include the Veteran's lay statements and assertions.  After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete description of the nature, extent and severity of all aspects of the Veteran's syncope since May 2001.  In responding to this inquiry, the examiner must acknowledge and discuss the Veteran's statements relating to his syncope since May 2001.  The examiner must provide all information required for rating purposes since May 2001, to include distinguishing between symptoms associated with the service-connected sleep apnea and those associated with the syncope versus those associated with any other service-connected or nonservice-connected condition(s).

7.  Thereafter, schedule the Veteran for examination by a VA orthopedic examiner to determine the nature, severity, and extent of his current left knee pathology.  The entire claims file must be reviewed, to include the Veteran's lay statements and assertions.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.

All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent imaging results such as X-ray, CT scan and/or MRI results should be discussed by the examiner.  After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete description of the nature, extent and severity of all aspects of the Veteran's left knee pathology.  In responding to this inquiry, the examiner must acknowledge and discuss the Veteran's statements relating to his left knee.  The examiner must also state whether the Veteran has had any left knee surgery.

The examiner must identify the objective manifestations attributable to the Veteran's service-connected left knee disability.  The examiner must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing for the left knee. 

8.  Upon receipt of the VA examination reports, conduct a review to verify that all requested findings have been included.  If information is deemed lacking, refer the report(s) to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2. 

9.  Undertake any indicated development for the specially adapted housing or special home adaptation grant claim.

10.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  This adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories and Diagnostic Codes, including, but not limited to, 38 C.F.R. §§ 4.10, 4.40, 4.59; Esteban v. Brown, 6 Vet. App. 259 (1994); DeLuca v. Brown, 8 Vet. App. 202 (1995); Correia v. McDonald, 28 Vet. App. 158 (2016), and Hart v. Mansfield, 21 Vet. App. 505 (2007).

11.  If any benefit sought on appeal remains denied, provide the appellant and his attorney a Supplemental Statement of the Case (SSOC) and wait an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. § 3.158 and 38 C.F.R. § 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


